EXAMINER'S AMENDMENT
This Office Action is response to the Amendment filed 7/13/22.  As requested, claims 1, 3, 5, 8 and 11-14 have been amended, claim 2 has been cancelled, and claims 17-21 have been added.  Claims 1 and 3-21 are pending in the instant application.
The terminal disclaimer filed on 7/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 17/058670 and U.S. Patent Application No. 17/058669 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided in a return voicemail call from with Ethan W. Bell on August 18, 2022 .
The application has been amended as follows: 
In The Claims
(Currently Amended) A wound dressing comprising:

a first adhesive layer with a distal side and a proximal surface, the proximal 
surface configured for attachment of the wound dressing to [the] a skin surface of a user;

an absorbent core layer arranged on the distal side of the first adhesive layer;

an electrode assembly comprising a plurality of electrodes arranged on a distal side of the absorbent core layer, the electrode assembly comprising a plurality of sensor points distributed along a distal surface of the absorbent core layer, wherein the plurality of electrodes comprises a first set of first electrodes and a second set of second electrodes, wherein a sensing part of a first electrode of the first set of first electrodes and a sensing part of a second electrode of the second set of second electrodes form a sensor point; and

a top layer on a distal side of the electrode assembly.


17. (Currently Amended) A wound dressing comprising:

a first adhesive layer with a distal side and a proximal surface, the proximal surface configured for attachment of the wound dressing to [the] a skin surface of a user;

an absorbent core layer arranged on the distal side of the first adhesive layer;

an electrode assembly comprising a plurality of electrodes arranged on a distal side of the absorbent core layer, wherein the plurality of electrodes comprises a first set of first electrodes and a second set of second electrodes and a sensing part of a first electrode of the first set of first electrodes and a sensing part of a second electrode of the second set of second electrodes form a sensor point of a plurality of sensor points that are distributed along a distal surface of the absorbent core layer; and

a top layer on a distal side of the electrode assembly.

21. (Currently Amended) The wound dressing of claim [17] 20, wherein the spacing layer has a plurality of sensor point openings for allowing exudate to pass through the spacing layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Wound dressings are known as demonstrated by the prior art of record.  The prior art, however, fails to teach or fairly suggest to one of ordinary skill in the art, a wound dressing comprising a plurality of electrodes, “wherein the plurality of electrodes comprises a first set of first electrodes and a second set of second electrodes, wherein a sensing part of a first electrode of the first set of first electrodes and a sensing part of a second electrode of the second set of second electrodes form a sensor point”, as recited in claim 1.
The prior art even further fails to teach or fairly suggest to one of ordinary skill in the art a wound dressing comprising a plurality of electrodes, “wherein the plurality of electrodes comprises a first set of first electrodes and a second set of second electrodes, and a second set of second electrodes and a sensing part of a first electrode of the first set of first electrodes and a sensing part of a second electrode of the second set of second electrodes form a sensor point of a plurality of sensor points that are distributed along a distal surface of the absorbent core layer” as presently recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KIM M LEWIS/Primary Examiner, Art Unit 3786